FILED
                             NOT FOR PUBLICATION                            OCT 26 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOSE HUMBERTO COREAS, AKA Jose                   No. 13-72667
Coreas,
                                                 Agency No. A094-450-260
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 14, 2015**

Before:        SILVERMAN, BERZON, and WATFORD, Circuit Judges.

      Jose Humberto Coreas, a native and citizen of El Salvador, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal of the immigration judge’s (“IJ”) decision denying him asylum, withholding

of removal, and relief under the Convention Against Torture. Our jurisdiction is

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review de novo constitutional questions,

including claims of due process violations due to ineffective assistance of counsel,

and we review for substantial evidence the agency’s factual findings. Mohammed

v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We dismiss in part, deny in

part, grant in part, and we remand.

      Coreas argued to the BIA that he had ineffective assistance of counsel

because his attorney did not file a notice of appeal. Because the BIA certified and

considered his appeal, Coreas has not shown he was prejudiced by his former

attorney’s failure to file a timely notice of appeal. See Iturribarria v. INS, 321
F.3d 889, 901-02 (9th Cir. 2003) (ineffective assistance of counsel claim failed

where petitioner could not demonstrate that attorney’s alleged deficient

representation prejudiced his case). We lack jurisdiction to review any claim of

ineffective assistance of counsel before the IJ because Coreas did not raise it to the

BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).

      The record does not compel the conclusion that Coreas established either

changed or extraordinary circumstances to excuse his late filed asylum application.

See 8 C.F.R. § 1208.4(a)(4), (5). Thus his asylum claim fails.

      Substantial evidence supports the agency’s denial of Coreas’s CAT claim

because he failed to establish it is more likely than not he would be tortured by or


                                           2                                    13-72667
with the consent or acquiescence of the government if returned to El Salvador.

Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

        In denying Coreas’s withholding of removal claim, the agency found

Coreas did not establish he was a member of a cognizable social group. The

agency did not consider the impact, if any, of this court’s recent decision in

Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc). Further,

when it issued its decision in this case, it did not have the benefit of this court’s

decisions in Cordoba v. Holder, 726 F.3d 1106 (9th Cir. 2013), and Pirir-Boc v.

Holder, 750 F.3d 1077 (9th Cir. 2014), or the BIA’s decisions in Matter of

M-E-V-G-, 26 I. & N. Dec. 227 (BIA 2014), and Matter of W-G-R-, 26 I. & N.

Dec. 208 (BIA 2014). Thus, we remand Coreas’ withholding of removal claim to

determine the impact, if any, of these decisions. See INS v. Ventura, 537 U.S. 12,

16-18 (2002) (per curiam).

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part;

GRANTED in part; and REMANDED.




                                            3                                     13-72667